DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MICHELLE KHETARPAL,
                       n/k/a MICHELLE BOOTH,
                              Appellant,

                                     v.

                          SUNIL KHETARPAL,
                      REX & REX LIMITED, INC.,
       a Florida corporation, and KHETARPAL HOLDINGS, LLC,
                                Appellees.

                               No. 4D16-2757

                           [January 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County, Howard K. Coates Jr., Judge; L.T. Case No. 50-2014-DR-
001826-XXXX-NB.

   Jeanne C. Brady and Frank R. Brady of Brady & Brady, P.A., Boca
Raton, for appellant.

  John T. Christiansen Jr. of Law Offices of John T. Christiansen, P.L.,
West Palm Beach, for appellees.

PER CURIAM.

   The wife appeals a final judgment of dissolution of marriage,
challenging the trial court’s determination of marital assets, denial of
permanent alimony, interpretation of the prenuptial agreement, and
valuation date for marital assets. We find the issues raised to be without
merit and affirm without discussion. However, we reverse and remand for
the limited purpose of resolving a conflict in the judgment, which found
the wife needed $5,200 per month in bridge-the-gap alimony but awarded
$3,964.42 per month in bridge-the-gap alimony.

   Affirmed in part, reversed in part, and remanded.

GERBER, C.J., LEVINE, J. and SINGHAL, RAAG, Associate Judge, concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2